EXHIBIT 10.4

 

[g287491kmi001.jpg]

 

SOLERA NATIONAL BANCORP, INC.

 

NOTICE OF PERFORMANCE BASED RESTRICTED STOCK AWARD

 

Award No.:

 

 

 

 

 

Executive:

 

                                                           (the “Executive”)

 

 

 

Notice:

 

You have been granted the following award of restricted shares of common stock
of Solera National Bancorp, Inc. (the “Company”) in accordance with the terms of
this Notice of Performance Based Restricted Stock Award (the “Notice”) and the
attached Performance Based Restricted Stock Agreement (the “Agreement”).

 

 

 

Date of Grant:

 

                                               (the “Grant Date”)

 

 

 

Aggregate Number of Restricted Shares of Common Stock:

 

                                                           (the “Restricted
Shares”)

 

 

 

Grant of Restricted Shares and Vesting Requirements:

 

The Company hereby awards to the Executive a total of             Restricted
Shares with a annual target award of             Restricted Shares (the “Target
Number”), such number being subject to possible adjustment as follows. The
actual number of Restricted Shares which will vest will depend on the level of
achievement of the Company for each of the years ended
                                        (the “Performance Period”). The number
of Restricted Shares that vest will be calculated in accordance with the
performance goals (the “Performance Goal”) annually set by the Compensation
Committee (the “Committee”) of the Board of Directors of the Company, subject to
the Executive’s reasonable approval, as further discussed in the following
table:

 

Performance Period:

 

Performance Goal:

 

Then the Following Number
of Restricted Shares will Vest:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The number of Restricted Shares that vest, if any, will equal the number of
Restricted Shares determined above, subject, however, to the withholding
provisions in the Agreement. If any Restricted Shares do not vest, then they
will be forfeited and Executive will have no further rights with respect to this
Notice. The vesting of the Restricted Shares is subject to Executive’s continued
service as an employee of the Company or its subsidiaries through the
Performance Period and upon the level of achievement of the Performance Goal.

 

Your signature below indicates your agreement and understanding that this Notice
is subject to all of the terms and conditions contained in the Agreement. PLEASE
BE SURE TO READ ALL OF THIS NOTICE AND THE AGREEMENT, WHICH CONTAIN THE SPECIFIC
TERMS AND CONDITIONS OF THIS NOTICE OF PERFORMANCE BASED RESTRICTED STOCK AWARD.

 

EXECUTIVE

 

 

SOLERA NATIONAL BANCORP, INC.

 

 

 

 

 

 

 

 

 

By: 

 

 

By: 

 

Name: 

 

 

Name: 

 

 

 

 

Title: 

 

 

--------------------------------------------------------------------------------


 

SOLERA NATIONAL BANCORP, INC.

 

PERFORMANCE BASED RESTRICTED STOCK AGREEMENT

 

1.           Award of Restricted Shares of Common Stock.  Solera National
Bancorp, Inc., a Delaware corporation (the “Company”), hereby issues to
Executive an award (the “Award”) of the number of restricted shares of common
stock (the “Restricted Shares”) set forth in the Notice of Performance Based
Restricted Stock Award (the “Notice”) attached to this Performance Based
Restricted Stock Agreement (this “Agreement”). Unless otherwise provided herein,
capitalized terms herein shall have the same meanings as in the Notice.

 

2.             Vesting Requirements.

 

(a)           The vesting of the Restricted Shares is generally contingent, in
whole or in part, upon (i) except as otherwise provided below, the Executive’s
continuous active service with the Company or any of its subsidiaries through
the end of the Performance Period (the “Continuous Service Requirement”), and
(ii) the level of achievement of the Performance Goal as outlined in the
Notice.  The level of achievement of the Performance Goal will be determined in
accordance with the Notice and the terms hereof. After the end of the
Performance Period, the Compensation Committee (the “Committee”) of the Board of
Directors of the Company will determine the extent to which the Performance Goal
was achieved, if at all, and will certify the level of achievement with respect
to such Performance Goal and what percentage of the Target Number of Restricted
Shares have vested in accordance with the table set forth in the Notice, subject
to Executive’s satisfaction of the Continuous Service Requirement. Any unvested
Restricted Shares will be immediately cancelled.

 

(b)           Should the Participant’s continued service as an employee of the
Company or any of its subsidiaries end at any time (the “Termination Date”), any
unvested Restricted Shares will be immediately cancelled. All unvested
Restricted Shares which are not vested on the Termination Date held by the
Executive shall be deemed forfeited and reconveyed to the Company, if not
preciously forfeited and reconveyed to the Company. Concurrently with the
execution and delivery of the Notice, the Executive shall deliver to the Company
an executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to the Restricted Shares. The Executive, by acceptance of the Award,
shall be deemed to appoint, and does so appoint by execution of the Notice, the
Company, or any escrow agent the Company may appoint, and each of the Company’s
authorized representatives as the Executive’s attorney(s)-in-fact to effect any
transfer of unvested forfeited Restricted Shares (or shares otherwise reacquired
by the Company hereunder) to the Company as may be required pursuant to this
Agreement and to execute such documents as the Company or such representatives
deem necessary or advisable in connection with any such transfer. Executive will
receive no payment for unvested forfeited Restricted Shares.

 

3.           Delivery of Restricted Shares; Shareholder Rights.  On the Grant
Date, the Restricted Shares set forth in the Notice will be issued and delivered
to a book entry account maintained by the Company’s transfer agent. Thereafter,
subject to the forfeiture provisions referenced in this Agreement, the Executive
shall be entitled to the rights and privileges of a shareholder of the Company
in respect to such Restricted Shares, including the right to vote and receive
dividends (subject to applicable tax withholding obligations) during the vesting
period on the same basis as all other issued and outstanding shares of common
stock of the Company (“Common Stock”).

 

1

--------------------------------------------------------------------------------


 

4.           Taxes.

 

(a)        Tax Liability.  The Executive is ultimately liable and responsible
for all taxes owed by the Executive in connection with the Award, regardless of
any action the Company takes with respect to any tax withholding obligations
that arise in connection with the Award. The Company does not make any
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant or vesting of the Award or the subsequent sale of
vested Restricted Shares. The Company does not commit and is under no obligation
to structure the Award to reduce or eliminate the Executive’s tax liability.

 

(b)       Payment of Withholding Taxes.   In the event required by federal or
state law, the Company will have the right and is hereby authorized to withhold,
or to require the Executive to pay upon the occurrence of the event triggering
the requirement, any applicable withholding taxes in respect of the Restricted
Shares, their grant, vesting or otherwise and to take such other action as may
be necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes. The Company, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit the
Executive to satisfy such tax withholding obligation, in whole or in part
(without limitation) by (i) paying cash; (ii) electing to have the Company
withhold otherwise then deliverable vested Restricted Shares having a fair
market value equal to the minimum amount required to be withheld;
(iii) delivering to the Company, vested and owned shares of Common Stock having
a fair market value equal to the amount required to be withheld; or (iv) through
any other lawful manner. The Executive agrees to indemnify and hold the Company
harmless from any losses, costs, damages, or expenses relating to inadequate
withholding.

 

The Company shall withhold from any dividends paid during the vesting period
only the amounts the Company is required to withhold to satisfy any applicable
tax withholding requirements with respect to such dividends based on minimum
statutory withholding rates for federal and state tax purposes, including any
payroll taxes.

 

5.           Section 83(b) Election for Restricted Shares.   In the event the
Executive determines to make an election with the Internal Revenue Service (the
“IRS”) under Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations promulgated thereunder (the “83(b) Election”), the
Executive shall provide a copy of such form to the Company promptly following
its filing, which is required under current law to be filed with the IRS no
later than thirty (30) days after the Grant Date of the Restricted Shares. The
Executive is advised to consult with his or her own tax advisors regarding the
purchase and holding of the Restricted Shares, and the Company shall bear no
liability for any consequence of the Executive making an 83(b) Election or
failing to make an 83(b) Election.

 

YOU FURTHER ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED YOU TO SEEK INDEPENDENT
ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE AND THE INCOME TAX LAWS
OF ANY MUNICIPALITY OR STATE IN WHICH YOU MAY RESIDE.

 

6.             No Effect on Employment or Service.  The Executive’s employment
with the Company is pursuant to the Executive Employment Agreement, dated
November 30, 2012, between the Company and the Executive (the “Employment
Agreement”). Accordingly, nothing in this Agreement shall confer upon the
Executive any right to continue to be employed by the Company or shall interfere
with, or restrict in any way, the rights of the Company pursuant to the
Employment Agreement.

 

2

--------------------------------------------------------------------------------


 

7.             Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement shall be addressed to the Company, Attn: Chief
Financial Officer, at the Company’s headquarters, 319 S. Sheridan Boulevard,
Lakewood, Colorado 80226, or at such other address as the Company may hereafter
designate in writing. Any notice to be given to the Executive will be addressed
to such Executive at the address maintained by the Company for such person or at
such other address as the Executive may specify in writing to the Company.

 

8.             Award is Not Transferable.  The Award and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process.  Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
Award, or of any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void.

 

9.             Restrictions on Sale of Securities.  Any Restricted Shares
awarded under the Award that have vested shall have been registered under the
Securities Act of 1933, as amended (the “Securities Act”). If the Executive is
an “affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Executive may not sell the shares received upon
vesting of the Restricted Shares unless in compliance with Rule 144. Further,
the Executive’s subsequent sale of the shares received upon the vesting of
Restricted Shares will be subject to any market blackout-period that may be
imposed by the Company and must comply with the Company’s insider trading
policies and any other applicable securities laws. The Executive acknowledges
and agrees that, prior to the sale of any vested Restricted Shares acquired
under the Award; it is the Executive’s responsibility to determine whether or
not such sale of such shares will subject the Executive to liability under
insider trading rules or other applicable federal securities laws.

 

10.          Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

11.          Conditions for Issuance of Shares Upon Vesting of Restricted
Shares.  The Company shall not be required to transfer on its books or list in
street name with a brokerage company or otherwise issue any certificate or
certificates upon the vesting of any Restricted Shares hereunder prior to
fulfillment of any approval or other clearance from any state or federal
governmental agency, which the Committee shall, in its absolute discretion,
determine to be necessary or advisable.

 

12.          Committee Authority.  All actions taken and all interpretations and
determinations made by the Committee will be final and binding upon the
Executive, the Company and all other persons, and will be given the maximum
deference permitted by law. No member of the Committee will be personally liable
for any action, determination or interpretation made in good faith with respect
to this Agreement.

 

13.          Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

 

14.          Provisions Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

 

15.          Entire Agreement.  This Agreement and the Notice constitute the
entire understanding of the parties relating to the subjects covered herein. The
Executive expressly warrants that he or she is not

 

3

--------------------------------------------------------------------------------


 

executing the Notice in reliance on any promises, representations or inducements
other than those contained herein.

 

16.          Modifications to this Agreement.  No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless made in writing signed by the Executive and a duly authorized
officer of the Company.  All modifications of or amendments to this Agreement
must either (a) comply with Section 409A of the Code or (b) not cause this Award
to be subject to Section 409A of the Code if this Award is not already subject
to Section 409A of the Code.

 

17.          Recoupment Policy.  Notwithstanding the vesting terms of this
Agreement, the Award is subject to any compensatory recovery (clawback) policy
in effect at the time of each vesting date.

 

18.          Governing Law.  This Agreement will be governed by, and construed
in accordance with, the laws of the State of Colorado, without regard to its
conflict of law provisions.

 

19.          Data Protection. By accepting the Award, the Executive agrees and
consents:

 

(a)           to the collection, use, processing and transfer by the Company of
certain personal information about the Executive, including the Executive’s
name, home address and telephone number, date of birth, other employee
information, details of the Restricted Shares granted to the Executive, and of
Common Stock issued or transferred to the Executive pursuant to this Agreement
(“Data”); and

 

(b)           to the Company transferring Data to any subsidiary or affiliate of
the Company for the purposes of implementing, administering and managing this
Agreement; and

 

(c)           to the use of such Data by any person for such purposes; and

 

(d)           to the transfer to and retention of such Data by third parties in
connection with such purposes.

 

20.          Regulatory Matters/Compliance with Laws. In the event that the
grant, exercise, vesting, payment, settlement, delivery of Common Stock or
accrual of this Award or any term of this Award is restricted or prohibited or
otherwise conflicts with any applicable statute (including, without limitation,
the Emergency Economic Stabilization Act of 2008 (“EESA”), as amended by the
American Recovery and Reinvestment Act of 2009 (“ARRA”)) or any applicable
regulation or other guidance thereunder, or any agreement or arrangement with or
restriction imposed by, the United States Department of the Treasury, any bank
regulatory agency or any other governmental agency (a “Governmental
Restriction”), in each case, as determined by the Committee in its sole
discretion, then the Committee may unilaterally modify the terms of this Award
in such manner as the Committee determines in its sole discretion to be
necessary to avoid such restriction or prohibition or eliminate such conflict,
all without the further consent of Executive, such consent being given through
Executive’s acceptance of this Award. Such modifications may include, without
limitation, the modification of this Award into an award of another type (such
as an option award), a reduction of the number of Restricted Shares covered by
this Award or any such modified award, the addition of grant, exercise, vesting
conditions, the delay or cessation of vesting, payment, settlement, delivery of
Common Stock or accrual of this Award, and the cancellation for no consideration
of all or a portion of this Award. In addition, any Common Stock is acquired by
Executive pursuant to this Award, or any proceeds from the disposition of any
such shares of Common Stock, shall be subject to forfeiture and return to the
Company to the extent required by a Governmental Restriction.

 

4

--------------------------------------------------------------------------------


 

21.          Capital Adjustment.  If corporate transactions such as stock
dividends, stock splits, spin-offs, split-offs, recapitalizations, mergers,
consolidations or reorganizations of or by the Company (“Corporate
Transactions”) occur prior to the vesting of the Restricted Shares, the
Committee will make those adjustments, if any, in the number, class or kind of
the Common Stock that relate to any such Restricted Shares that it deems
appropriate in its discretion to reflect Corporate Transactions such that the
rights of the Executive are neither enlarged nor diminished as a result of such
Corporate Transactions, including without limitation measuring the value per
share of Common Stock of any share-denominated award authorized for payment to
the Executive by reference to the per share value of the consideration payable
to a shareholder of the Company in connection with such Corporate Transactions.

 

All determinations hereunder shall be made by the Committee in its sole
discretion and shall be final, binding and conclusive for all purposes on all
parties, including without limitation the Executive.

 

22.          Executive Acknowledgements.  The Executive represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts the
Award subject to all of the terms and provisions hereof. The Executive has
reviewed this Agreement in its entirety, has had an opportunity to obtain the
advice of counsel prior to executing the Notice and fully understands all
provisions of this Agreement and the Notice.

 

THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE RESTRICTED SHARES SHALL VEST, IF
AT ALL, ONLY DURING THE PERIOD OF THE EXECUTIVE’S CONTINUED SERVICE AS AN
EMPLOYEE OF THE COMPANY (NOT THROUGH THE ACT OF BEING GRANTED THIS AWARD OR
ACQUIRING RESTRICTED SHARES HEREUNDER). THE EXECUTIVE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THE NOTICE NOR THE AGREEMENT SHALL CONFER UPON THE
EXECUTIVE ANY RIGHT WITH RESPECT TO CONTINUATION OF THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK POWERS

 

INSTRUCTIONS:

 

Please do not fill in any blanks other than the signature line. The purpose of
the assignment is to enable the Company to exercise its options upon a
forfeiture set forth in the Notice of Performance Based Restricted Stock Award
without requiring additional signatures on the part of the Executive.

 

--------------------------------------------------------------------------------


 

STOCK POWER

 

FOR VALUE RECEIVED and pursuant to that certain Notice of Performance Based
Restricted Stock Award (including the Performance Based Restricted Stock
Agreement) between Solera National Bancorp, Inc., a Delaware corporation (the
“Company”), and the individual named below (the “Executive”) dated as of
                                , the Executive, hereby sells, assigns and
transfers to the Company, an aggregate                    Restricted Shares of
the Company, standing in the Executive’s name on the books of the Company and
are either represented by stock certificate number(s)
                                                    to which this instrument is
attached or entered into a book entry account maintained by the transfer agent
of the Company, and hereby irrevocably constitutes and appoints 
                                          as his or her attorney in fact and
agent to transfer such shares on the books of the Company, with full power of
substitution in the premises.

 

Dated:

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

Print Name

 

 

--------------------------------------------------------------------------------